EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jeffery E. Jones, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report on Form 10-K of School4Chauffeurs, Inc. for the period ended December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of School4Chauffeurs, Inc. April 7, 2010 By: /s/ JEFFERY E. JONES Jeffery E. Jones President, Chief Executive Officer and Sole Director I, Jeffery E. Jones, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report on Form 10-K of School4Chauffeurs, Inc. for the period ended December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of School4Chauffeurs, Inc. April 7, 2010 By: /s/ JEFFERY E. JONES Jeffery E. Jones Chief Financial Officer, Treasurer and Secretary A signed original of this written statement required by Section 906 has been provided to School4Chauffeurs, Inc. and will be retained by School4Chauffeurs, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
